Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” lines 2 in claim 5 and in claim 27, respectively; “…suction cup device…” (line 6) in claim 6; “…gripper…” (line 2) in claim 11.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 18 is objected to because of the following informalities: it is suggested to change “operation” (line 3) to - -operations - - for consistency (with reference to line 2).

Claim 24 is objected to because of the following informalities: It is suggested to delete one of the “in”s at line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 16, 17, 21 - 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, line 2, it is not readily whether reference is made to the ‘same’ blade of the wind turbine as identified in claim 1.

Claim 3 is necessarily rejected as being dependent on a rejected claim.

Regarding claim 7, line 2, it is readily clear as to whether reference is made to ‘same’ blade as recited in claim 1 which claim 6 depends on indirectly.

Regarding claim 16, it is not readily clear whether reference is made to the same ‘wind turbine blade” referenced in claim 1 which claim 26 depends on indirectly.

Claim 17 is necessarily rejected based on its dependency on rejected claim 16.

Regarding claim 21, it is not clear whether “…a wind turbine…” (line 6) is different than the “…wind turbine…” established at line 2.

Claims 22 – 31 are necessarily rejected based on their respective dependency, directly or indirectly, on claim 21.

Allowable Subject Matter
Claim 21 (along with their respective dependent claims) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 1, 4 – 6, 8 -15, 18 – 20, and 32 are allowed.

In the context of reducing oscillations in wind turbine blades using an unmanned air vehicle, the prior art of record fail to teach, in combination with other limitations, a control system which deploys a plurality of unmanned air vehicles during a triggering condition, wherein the deployed unmanned air vehicles are guided towards an assigned wind turbine and to interact with a blade of that wind turbine in order to control oscillation of the blade.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663